Exhibit 10-f

 

ADC TELECOMMUNICATIONS, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

Optionee:

 

«First_Name» «MI» «Last_Name»

 

Option Number:

 

«Num»

 

 

 

 

 

 

 

ID:

 

«ID»

 

Plan:

 

«Plan»

 

This Incentive Stock Option Agreement (the “Agreement”) is entered into
effective «Effective_Date» by and between ADC Telecommunications, Inc., a
Minnesota corporation, (the “Company”), and the above-identified Optionee
pursuant to the Company’s Global Stock Incentive Plan (the “Plan”).

 

Effective the date written above, the Optionee has been granted an option (the
“Option”) to purchase all or any part of an aggregate of «SHARES_GRANTED» shares
of common stock, par value US$.20 per share, of the Company (the “Common Stock”)
at the price of US$«OPTION_PRICE» per share subject to the terms and conditions
set forth herein and in the Plan and Exhibit A to this Agreement.  This Option
is intended to be an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

The total aggregate purchase price for all of the shares purchasable under this
Option is US$«Total_option_price».

 

Subject to the terms and conditions of this Agreement, Exhibit A to this
Agreement and the Plan, this Option shall in all events terminate ten (10) years
after the date of grant (the “Expiration Date”).  The shares subject to this
Option shall vest and may be exercised in whole or in part by the Optionee
according to the following vesting schedule:

 

Vesting Date

 

Number of Option
Shares Vesting

 

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject to the provisions of the Plan and Exhibit A, the Optionee must be
actively employed by the Company or any of its Affiliates on each Vesting Date
for vesting to occur.  Termination of employment after a Vesting Date may
accelerate the Expiration Date (see terms of the Plan and Exhibit A).

 

Optionee and the Company agree that these Options are granted under and governed
by the terms and conditions of this Agreement, Exhibit A to this Agreement, and
the Plan.  Each of these documents and a Prospectus related to shares covered by
the Plan has been provided to Optionee.  Optionee specifically acknowledges that
Exhibit A to this Agreement contains an agreement by Optionee not to solicit
employees of the Company or its Affiliates on behalf of any other employer, a
data privacy consent by Optionee and certain other acknowledgements by Optionee.

 

Optionee acknowledges that this Option is subject to the ongoing discretionary
authority of the Company to determine: (i) the permissible manner of exercise of
the Option (including but not limited to the authority of the Company to require
a mandatory cashless exercise);

 

-Over-

1

--------------------------------------------------------------------------------


 

(ii) the permissible timing of exercise of the Option; and (iii) any other
restrictions that the Company deems necessary and advisable, including but not
limited to restrictions pertaining to applicable law.  Optionee further
acknowledges that in the event the Optionee chooses to effect a simultaneous
exercise and sale of all or a portion of the shares that are subject to this
Option, neither the Company nor its third party stock option administrator will
guarantee any particular market price for the sale of the shares, nor shall the
Company or its third party administrator be responsible for any failure to
obtain any particular market price due to delays in the exercise of this Option
or any other reason.

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

«Effective Date»

Jeffrey D. Pflaum, Vice President, Corporate Secretary
& General Counsel

Date

 

OPTIONEE

 

 

 

 

 

«First_Name» «MI» «Last_Name»

Date

Government/Taxpayer ID#

 

 

 

Home Address

 

 

 

 

 

 

 

 

THE OPTIONEE MUST PROMPTLY SIGN AND RETURN THIS AGREEMENT TO THE COMPANY AT THE
ADDRESS LISTED BELOW.  IF THIS AGREEMENT IS NOT SIGNED AND RETURNED WITHIN SIXTY
(60) DAYS FROM THE DATE OF MAILING THIS AGREEMENT, THIS OPTION SHALL BE VOID AND
HAVE NO FORCE OR EFFECT.

 

Postal Mail:

ADC

Attn:  HR Stock Compensation, MS 56

P.O. Box 1101

Minneapolis, MN 55440-1101 USA

 

Express Mail:

ADC

Attn:  HR Stock Compensation, MS 56

13625 Technology Drive

Eden Prairie, MN 55344 USA

 

For questions regarding this Option, please contact ADC’s HR Stock Compensation
Group as follows:

 

Email:

stockprograms@adc.com

 

 

 

 

 

 

Facsimile:

952-238-1525

 

 

 

 

 

 

Telephone:

952-917-0576

 

 

 

2

--------------------------------------------------------------------------------


 

 

800-366-3889 ext. 70576

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE

ADC TELECOMMUNICATIONS, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

This Exhibit A is part of and incorporated by reference into the Incentive Stock
Option Agreement (the “Agreement”) issued by ADC Telecommunications, Inc. (the
“Company”) pursuant to the Company’s Global Stock Incentive Plan (the “Plan”).

 

Unless otherwise defined herein, capitalized terms shall have the meaning given
such term in the Agreement.

 

1.                                      Grant of Option

 

Refer to the Agreement for a description of the Option grants, including the
total number of shares of Common Stock covered by this Option, the exercise
price per share, and the schedule for vesting.  This Option is intended to be an
incentive stock option within the meaning of Section 422 of the U.S. Internal
Revenue Code.

 

2.                                      Duration and Exercisability

 

(a)                                  This Option shall vest and become
exercisable in accordance with the schedule set forth on the Agreement.  This
Option shall in all events terminate ten (10) years after the date of grant, if
not earlier in the event of termination of employment.

 

(b)                                 Notwithstanding the provisions contained in
Section 2(a) above, but subject to the other terms and conditions set forth
herein, this Option shall become fully vested and exercisable on the date of a
“Change in Control” (as hereinafter defined).  For purposes of the Agreement and
this Exhibit A to the Agreement, the following terms shall have the definitions
set forth below:

 

(i)                                     “Change in Control” shall mean:

 

(A)                              a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement;

 

(B)                                the public announcement (which, for purposes
of this definition, shall include, without limitation, a report filed pursuant
to Section 13(d) of the Exchange Act) by the Company or any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) that such person
has become the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, determined in accordance with Rule 13d-3, excluding,
however, any securities acquired directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege

 

4

--------------------------------------------------------------------------------


 

unless the security being so converted was itself acquired directly from the
Company); however, that for purposes of this clause the term “person” shall not
include the Company, any subsidiary of the Company or any employee benefit plan
of the Company or of any subsidiary of the Company or any entity holding shares
of Common Stock organized, appointed or established for, or pursuant to the
terms of, any such plan;

 

(C)                                the Continuing Directors cease to constitute
a majority of the Company’s Board of Directors;

 

(D)                               consummation of a reorganization, merger or
consolidation of, or a sale or other disposition of all or substantially all of
the assets of, the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of the Company’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;

 

(E)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company; or

 

(F)                                 the majority of the Continuing Directors
determine in their sole and absolute discretion that there has been a change in
control of the Company.

 

(ii)                                  “Continuing Director” shall mean any
person who is a member of the Board of Directors of the Company, while such
person is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (x) was a member of the Board of Directors on the date of
this Agreement as first written above or (y) subsequently becomes a member of
the Board of Directors, if such  person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors.  For purposes of this subparagraph (ii),
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities, but shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any

 

5

--------------------------------------------------------------------------------


 

subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c)                                  This Option shall not be assignable or
transferable except to a designated beneficiary (under procedures established by
the Company) or by the laws of descent and distribution in the case of the death
of Optionee, and except that for U.S. resident employees, upon written notice to
the Company, U.S. resident employees may transfer this Option during his or her
lifetime to any “family member” (as such term is used on Form S-8 under the
Securities Act of 1933) of Optionee provided that (i) there is no consideration
for such transfer or such transfer is effected pursuant to a domestic relations
order in settlement of marital property rights, and (ii) this Option held by
such transferees shall continue to be subject to the same terms and conditions
(including restrictions on subsequent transfers) as were applicable to this
Option immediately prior to such transfer.  This Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate of the Company.

 

(d)                                 This Option may be exercised, during the
lifetime of Optionee, only by Optionee, a permitted transferee pursuant to a
transfer permitted by Section 2(c) above, or, if permissible under applicable
law, by Optionee’s or such transferee’s guardian or legal representative.

 

3.                                      Effect of Termination of Employment

 

(a)                                              For all purposes of the
Agreement and this Exhibit A, the term “Employment Termination Date” shall mean
the earlier of:

 

(i)                                                 the date, as determined by
the Company, that Optionee is no longer actively employed by the Company or an
Affiliate of the Company, and in the case of an involuntarily termination, such
date shall not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); or

 

(ii)                                              the date, as determined by the
Company, that Optionee’s employer is no longer an Affiliate of the Company.

 

(b)                                 In the event the Optionee ceases to be an
employee of the Company or any of its Affiliates for any reason other than
death, Optionee shall have the right to exercise the Option at any time within
one year after the Employment Termination Date to the extent of the number of
vested shares Optionee was entitled to purchase under the Option on the
Employment Termination Date, subject to the condition that no Option shall be
exercisable after the Expiration Date.

 

(c)                                  In the event the Optionee dies while an
employee of the Company or any of its Affiliates or within three months after
the Employment Termination Date, this Option may be exercised at any time within
two years after his or her

 

6

--------------------------------------------------------------------------------


 

death by the executors or administrators of Optionee, or by any person or
persons to whom the Option is transferred by the prior designation of a
beneficiary or the applicable laws of descent and distribution, to the extent of
the number of vested shares Optionee was entitled to purchase under the Option
on the date of death, subject to the condition that no Option shall be
exercisable after the Expiration Date.

 

(d)                                 No further vesting of this Option shall
occur after the Employment Termination Date, and this Option shall be
exercisable in accordance with this Section 3 following the Employment
Termination Date only to the extent that it is exercisable on the Employment
Termination Date, pursuant to the vesting schedule set forth in the Agreement
and Section 2 hereof.

 

4.                                      Manner of Exercise

 

The Option can be exercised only by Optionee or other proper party within the
option period by notice to the Company or the Company’s third-party stock option
administrator (UBS PaineWebber Inc. as of the date of this grant) in a form
specified by the Company or such third-party stock option administrator, or in
such other manner as the Company may specify from time-to-time.  The Company
shall have the right to specify all conditions of the manner of exercise, and
such conditions may vary by country and may be subject to change from time to
time.

 

5.                                      Adjustments

 

If Optionee exercises all or any portion of the Option subsequent to any change
in the number or character of the Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Common
Stock such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the Option), Optionee shall then
receive for the aggregate price paid by him or her on such exercise of the
Option, the number and type of securities or other consideration which he would
have received if such Option had been exercised prior to the event changing the
number or character of outstanding shares.

 

6.                                      Responsibility for Taxes

 

Regardless of any action taken by the Company or Optionee’s employer (the
“Employer”) with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains Optionee’s responsibility and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax-Related Items.  Without
limiting the foregoing, the Company specifically disclaims any representation or
guarantee that this Option will qualify as an Incentive Stock Option under
Section 422 of the Internal Revenue Code, or if the Option initially so
qualifies, that it will continue to qualify.  Optionee should consult his or her
own tax advisor regarding the status of and tax treatment for this Option.

 

7

--------------------------------------------------------------------------------


 

Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer.  In this regard, Optionee authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer or from proceeds of the sale of the shares.  Alternatively,
or in addition, if permissible under local law, the Company may (i) sell or
arrange for the sale of shares that Optionee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount.  Finally, Optionee shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of shares that cannot be satisfied by the means previously described. 
The Company may refuse to honor the exercise and refuse to deliver the shares if
Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.

 

7.                                      Non-solicitation Agreement

 

(a)                                  In consideration of the grant of the
Option, the Optionee shall not, directly or indirectly, during the period the
Optionee is employed by the Company or its Affiliates and for a period of one
year after the Employment Termination Date:  (i) induce or attempt to induce any
other employee to leave the employ of the Company or any of its Affiliates, or
in any way interfere adversely with the relationship between any such employee
and the Company or any of its Affiliates; (ii) induce or attempt to induce any
other employee of the Company or any of its Affiliates to work for, render
services or provide advice to or supply confidential business information or
trade secrets of the Company or its Affiliates to any person or entity other
than the Company or its Affiliates; or (iii) employ, or otherwise pay for
services rendered by, any other employee of the Company or any of its Affiliates
in any other business enterprise.

 

(b)                                 The Optionee acknowledges that breach of
this Section 7 would be highly injurious to the Company, and the Company
reserves its rights to pursue all available remedies, including but not limited
to equitable and injunctive relief and damages.  The Optionee specifically
agrees that the Company shall be entitled to obtain temporary and permanent
injunctive relief from a court of law to enforce the provisions of this Section
7, and that such relief may be granted without the necessity of proving actual
damages and without necessity of posting any bond.  This provision with respect
to injunctive relief shall not, however, diminish the right of the Company to
claim and recover damages or to seek and obtain any other relief available to
it.  The Optionee further acknowledges that this Section 7 shall be enforceable
by the Company even if no portion of the Option becomes vested and exercisable.

 

8.                                      Data Privacy Consent

 

Optionee hereby explicitly consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.

 

8

--------------------------------------------------------------------------------


 

Optionee understands that the Company and its Affiliates hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, details of all options or
any other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).  Optionee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country.  Optionee
understands that Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting ADC’s HR Stock Compensation
Group.  Optionee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any shares of stock
acquired upon exercise of the Option.  Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage Optionee’s
participation in the Plan and that Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing ADC’s HR Stock Compensation Group. 
Optionee understands, however, that refusing or withdrawing his or her consent
may affect Optionee’s ability to participate in the Plan.  For more information
on the consequences of Optionee’s refusal to consent or withdrawal of consent,
Optionee may contact ADC’s HR Stock Compensation Group.

 

9.                                      Nature of Grant

 

In accepting the grant, Optionee acknowledges that:

 

(a)                                  The Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, as provided in the Plan and this
Agreement.  The Option is subject in all respects to the terms and conditions of
the Plan and this Agreement.

 

(b)                                 The grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted repeatedly in the past.

 

(c)                                  All decisions with respect to future option
grants, if any, will be at the sole discretion of the Company.

 

(d)                                 Optionee’s participation in the Plan shall
not create a right to further employment with the Company or any of its
Affiliates and shall not interfere with the ability of the Company or its
Affiliates to terminate Optionee’s employment relationship at any time with or
without cause.

 

(e)                                  Optionee is voluntarily participating in
the Plan.

 

9

--------------------------------------------------------------------------------


 

(f)                                    The Option is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and is outside the scope of Optionee’s
employment contract, if any.

 

(g)                                 The Option is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

(h)                                 In the event that Optionee is not an
employee of the Company, the Option grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the
Option grant will not be interpreted to form an employment contract with any
Affiliate of the Company.

 

(i)                                     The future value of the underlying
shares is unknown and cannot be predicted with certainty.

 

(j)                                     If the underlying shares do not increase
in value, the Option will have no value.

 

(k)                                  If Optionee exercises the Option and
obtains shares, the value of those shares acquired upon exercise may increase or
decrease in value, even below the exercise price.

 

(l)                                     No claim or entitlement to compensation
or damages arises from termination of the Option or diminution in value of the
Option or shares purchased through exercise of the Option which results from the
termination of Optionee’s employment by the Company or the Employer (for any
reason and regardless of whether in breach of contract), and Optionee
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Optionee shall be deemed irrevocably to
have waived his/her entitlement to pursue such claim.

 

(m)                               Optionee consents to the delivery by
electronic means of any documents related to the Option, the Plan or future
options that may be granted under the Plan.

 

10.                               Miscellaneous

 

(a)                                  Optionee shall have none of the rights of a
shareholder with respect to shares subject to this Option until such shares
shall have been issued upon exercise of this Option.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Minnesota or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Minnesota.  The Company
and the Optionee submit to the jurisdiction of any state or federal court
sitting in Minneapolis, Minnesota, in any action or proceeding arising out of or
relating to this Agreement, and agree that all claims in respect of the action
or proceeding may be heard and determined in any such court.  Each of the

 

10

--------------------------------------------------------------------------------


 

Company and the Optionee also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
Company and the Optionee waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of the other party with respect
thereto.  The Company and the Optionee agree that a final judgment in any action
or proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or in equity.

 

(c)                                  To the extent any provision of this
Agreement shall be determined by any court to be invalid or unenforceable in any
jurisdiction, such provision shall be deemed to be deleted from this Agreement,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected.  In furtherance of and not in limitation of
the foregoing, the Optionee expressly agrees that should the duration of,
geographical extent of, or business activities covered by Section 7 of this
Agreement be in excess of that which is valid or enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent
or activities that may validly or enforceably be covered.  The Optionee
expressly stipulates that this Agreement shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

 

(d)                                 If Optionee has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.

 

11

--------------------------------------------------------------------------------